BAUM, Chief Judge
(concurring):
I concur with Judge Bruce’s opinion. In particular, I agree that the proper standard for determining whether there has been a breach of a pretrial agreement’s post-trial misconduct clause is a preponderance of the evidence standard. I would also apply this same standard for a violation of probation created by a suspended sentence. The convening authority and the officer exercising general court-martial jurisdiction should clearly state that this standard of proof was utilized in their determinations. Also, when finding misconduct, these officers should articulate why that misconduct constitutes a material breach of the agreement or the suspended sentence’s probation. As Judge Bruce makes clear, however, we need not return the record for further development in this particular case. Depending on the facts, in another case, return of the record might be the appropriate course to take. Moreover, also depending on the facts, I may be receptive to court involvement as alluded to in Judge Bruce’s footnote seven.
With respect to a pretrial agreement requiring sentence disapproval rather than suspension, I have the same serious reservations expressed by Judge Bruce. In addition to the points that he raises in footnote three, I see potential public policy issues that may be generated by allowing a convening authority to avoid his promise to disapprove a portion of a sentence after the accused has fulfilled his promise to plead guilty. A convening authority’s promise to disapprove a portion of the sentence is distinctively different from a promise to suspend. With respect to a suspended sentence element, an accused undoubtedly understands that the potential for execution of that part of the sentence remains present for the fixed period of the *724suspension, even after the accused pleads guilty, because the convening authority has the power to vacate the suspension at any time until the period of suspension has run. However, an accused might not truly appreciate that a convening authority’s promise to disapprove a sentence element is likewise conditional, until the convening authority acts, whenever the plea bargain includes a misconduct clause. Such a misunderstanding could easily occur, because when a convening authority disapproves a sentence element, that act is unconditional and the sentence element cannot be revived. I am not persuaded that the procedures in place for negotiating and enforcing pretrial agreements in court-martial cases are adequate to protect an accused from a provision that makes the convening authority’s promise to disapprove a sentence element conditional for an indefinite period, until the convening authority acts. Any misconduct during this period, possibly a transgression very minor in nature, could prompt the convening authority to void his commitment and render much of the accused’s consideration for pleading guilty illusory. The judge’s explanation to the accused must convey this reality. Moreover, an accused’s understanding of the true nature of the plea bargain, which contains a misconduct provision and also calls for disapproval of a portion of the sentence must be supported by the record. The voluntary acceptance of the sentence uncertainty such an agreement produces must also be supported by the record. Otherwise, voluntariness of the guilty plea may become a paramount issue. These concerns are not present in the case before us now, but trial participants, convening authorities, and staff judge advocates should be alert to their possibility in future cases.